DETAILED ACTION
1.	This office action is a response to amendments submitted on 04/10/2020.
Information Disclosure Statement
2. 	The information disclosure statement(s) (IDS) submitted on 04/10/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
3. 	Claims 1-3 and 5-19 are presented for examination.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “A method for controlling an electric machine that is operated, in part, by an inverter….”. However, it is unclear what how the method is executed in part , when the portion “part” is not defined of the correlation with other portions of the system. The word in part leads the claims to be not fully defined of how the part is integrated on the overall system. 


Claim Rejections – 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims *** are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over SOTOME (US 20150280624 A1).
In regards to claims 1, 2 and 10, SOTOME shows (Figs. 1-2) an inverter (comprised of switches 2, Fig. 1) for controlling an electric machine (3) at a voltage source (1) with a first potential and a second potential (i.e. + and -) and its corresponding method, wherein the inverter comprises: 
a plurality of bridge circuits (2) each comprising a first current valve (2a, upper switches) 
a second current valve (2a, lower switches)  and a terminal configured to connect to and be controlled by the electric machine (3);
 a first interface (i.e. 6, Fig. 2) for receiving individual control signals for the first current valve (2a upper) and the second current valve (2a lower) 
wherein each first current valve (2a upper) controls current between a high electrical potential and an (i.e. U, V or W), 
and each second current valve (2a lower) controls current between the assigned  terminal and a low electrical potential (i.e. negative potential -); 
a second interface (i.e. 7) for detecting a switch-off signal (I.e. short circuit); and 

In regards to claims 5 and 13 , SOTOME shows (Figs. 3-4, 6 and 8) wherein the switch-off device (8 and/or 9 along with 7ao and 7bo) is further configured to deactivate a -5-App. No. TBDAtty. Docket No. 009766-US-PCT (13362-356)Preliminary Amendment control signal for closing at least one of the first current valve or the second current valve at the first interface (see Figs. 3-4 wherein outputs from at least part of 7 are intended to execute a Low or High switch state). 
In regards to claims 6 and 14, SOTOME shows (Figs. 3-4, 6 and 8) wherein the switch-off device is further configured to deactivate a control signal for opening at least one of the first current valve or the second current valve at the first interface (see Figs. 3-4 wherein outputs PWMa and PWMb from 6 are intended at at least in part to execute a Low or High switch state).
In regards to claim 7, SOTOME shows (Figs. 3-4, 6 and 8) wherein the switch-off device is implemented as hardwired logic (see logic circuit AND/OR elements within Fig. 2).
In regards to claims 8 and 18, SOTOME shows (Figs. 3-4, 6 and 8) comprising three bridge circuits (inverter 2), wherein the inverter is configured to connect to a three-phase electromechanical transducer (i.e. inverter 2 having mechanical switches is considered a transducer).  

In regards to claim 15, SOTOME shows (Figs. 3-4, 6 and 8) wherein the first electrical first electrical potential is a high electrical potential and wherein the second electrical potential is a low electrical potential (see positive/high potential and negative/low potential on battery 1).
In regards to claim 17, SOTOME shows (Figs. 3-4, 6 and 8) wherein the switch-off device is further configured to deactivate a control signal for at least one of closing or opening at least one of the first current valve or the second current valve at the first interface (see Figs. 3-4 wherein outputs from at least part of 7 are intended to execute a Low or High switch state).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 3, 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over SOTOME (US 20150280624 A1) in view of Ogura et al. (US 20110310644 A1).
In regards to claims 3, 11-12 and 16, SOTOME does not explicitly discloses wherein the switch- off device is further configured to determine in the case of a current valve of the first current valves and the second current valves that cannot be opened; and responsively close all current valves of either the first current valves or the second current valves that which correspond to the current valve that cannot be opened.
Ogura further shows (Figs. 1-7) wherein a switch-off device (i.e. 109) is further configured to determine in the case of a current valve of the first current valves and the second current valves that cannot be opened (any of the switches 3a-3f); and responsively close all current valves of either the first current valves or the second current valves that which correspond to the current valve that cannot be opened (i.e. see of abnormality in invert or switch is determined switches on upper arm is off, see Figs. 1-4 and 7).
Thus, given the teaching of Ogura, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of SOTOME to determine a switch under abnormal state execute a protection routine as closing in controlled manner all upper or lower switches or just the one affected by the anomaly to avoid further damage and protect the overall system, consequently improving the system reliability.

Related Prior Arts
10.	The following related prior arts made of record are considered pertinent to applicant’s disclosure to further show the general state of the art and may be applied alone or in combination for rejection of the claims.
Tremele et al. (US 20130314014 A1),
Shibuya et al. (US 6710564 B2).




Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE L CARRASQUILLO/Primary Examiner Engineer, Art Unit 2846